DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 June 2022 has been entered. 
Response to Amendment
Receipt is acknowledged of an amendment, filed 22 June 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-27 are pending.
Claims 25-27 are new. 
Claims 1-11, 13-15, and 25-27 are withdrawn.
Specification and Drawings:
Amendments to the specification have been submitted.
Amendments to the drawings have been submitted. 
Information Disclosure Statement
Receipt is acknowledged of an information disclosure statement (IDS) submitted on 22 June 2022, which has been placed of record in the file.  An initialed, signed, and dated copy of the PTO-1449 or PTO-SB-08 form is attached to this Office action.  
Election/Restrictions
If claims are added after an election, applicant must indicate which of these claims are readable on the elected species.  Dependent claims 25-27 have been added.  Applicant has not indicated whether new claims 25-27 are readable on the elected species I, shown in figures 57-60.  At this time, new dependent claims 25-27 are being treated as not readable on the elected species I, shown in figures 57-60.    
Claims 1-11, 13-15, and 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 June 2011.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
 Specification
The amendment filed 22 June 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“The surgical instrument further comprises an anvil comprising staple forming surfaces configured to deform the staples when the staples are ejected from the staple cartridge during a staple firing stroke, a proximal end, a distal end, and a tissue compression surface 32231 (FIG. 74) extending between the proximal end and the distal end which is configured to contact the projection to seat and lock the staple cartridge in the cartridge channel if the staple cartridge is not fully seated in the cartridge channel when the end effector is moved into said clamped configuration. The portion of the tissue compression surface 32231 that contacts the projection comprises a push surface.”
Paragraph [0235.1], lines 10-18 describes a tissue compression surface 32231 in the embodiment of figure 74.  However, the embodiment of figure 74 that includes the compression surface 32231 does not include a projection, and thus the compression surface 32231 cannot be considered “a push surface at said proximal end configured to contact said projection” as claimed in claim 24.
It is suggested that Applicant amend the specification at paragraph [0278], describing the embodiment of figures 57-60, to include “push surface”.    
Applicant is required to cancel the new matter in the reply to this Office Action.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The specification lacks antecedent basis for the claim terminology “push surface at said proximal end configured to contact said projection” of claim 24.  While a “push surface” on a sled and on a firing bar is disclosed in paragraph [0252] of the specification, the specification does not disclose a “push surface” at the proximal end of an anvil and configured to contact the projection as set forth in claim 24.   Further, in the specification, new paragraph [0235.1] describes that the tissue compression surface 32231 is a “push surface”.  However, the embodiment of figure 74 that includes the compression surface 32231 does not include a projection for the push surface to push.  In the specification, paragraphs [0277]-[0278] disclose that “the anvil 30230 will contact the alignment posts 30227 and push downwardly”.  However, a “push surface” is not disclosed.    
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 12, 16-21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedi (US Patent Publ. No. 2010/0213241).  
With respect to claim 12, Bedi discloses a surgical instrument 100 (fig. 1) comprising an end effector 120 (fig. 1) configurable in an open and a clamped configuration, comprising a jaw comprising a cartridge channel 122 (fig. 1), a staple cartridge 150 (fig. 2, [0069]) including proximal and distal ends (fig. 2), a deck 158 (fig. 2), a longitudinal slot 156 (fig. 2), and staples and staple cavities 151 ([0069]), a lock (one or more cooperating projections and/or recesses to removably retain the cartridge in the channel, [0071]) configured to releasably lock the staple cartridge in the channel, and a projection (housing 170, fig. 8, [0082]) extending above the deck, and an anvil 130 (fig. 2) comprising  staple forming surfaces 132 (fig. 17, [0100]), proximal and distal ends (fig. 17), and a tissue compression surface 134 (fig. 17, [0102]) extending between the proximal and distal ends, and which is configured to contact said projection to seat and lock said staple cartridge in said cartridge channel if said staple cartridge is not fully seated in said cartridge channel when said end effector is moved into said clamped configuration.  Bedi discloses the anvil 130 includes a recess 179 (fig. 17, [0099]) into which the projection (housing 170) is received when the cartridge and the anvil are closed ([0099]).    
If a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  MPEP 2173.05(g).  
Since Bedi discloses that the housing 170 is received in the recess 179 when the cartridge is properly seated and the instrument is clamped closed, then the tissue compression surface 134 would contact the housing 170 if the cartridge was improperly seated and an attempt was made to close the instrument.  The tissue compression surface 134, which cooperates with the cartridge deck surface to compress tissue, is considered to be fully capable of performing the claimed function of contacting the projection to seat and lock said staple cartridge in said cartridge channel if said staple cartridge is not fully seated in said cartridge channel when said end effector is moved into said clamped configuration.  Since the Bedi surgical instrument includes the claimed structure (i.e., a tissue compression surface extending between the proximal and distal ends), the Bedi surgical instrument would inherently perform the function of contacting the projection to seat and lock said staple cartridge in said cartridge channel if said staple cartridge is not fully seated in said cartridge channel when said end effector is moved into said clamped configuration.  MPEP 2114.  
	With respect to claim 16, Bedi discloses that the anvil 130 is rotatable between an open position and a clamped position to place the end effector in said clamped configuration (fig. 5, [0074], one or the other portion may be rotated).
	With respect to claim 17, Bedi discloses that the cartridge channel is rotatable between an open position and a clamped position to place the end effector in said clamped configuration (fig. 5, [0074], one or the other portion may be rotated). 
	With respect to claim 18, Bedi discloses a tissue cutting knife 164 (fig. 10, [0082]) movable distally within the slot 156 during a firing stroke, wherein the projection (housing 170) at least partially encloses the tissue cutting knife 164 when the tissue cutting knife 164 is in the unfired position (fig. 10, [0082]).
	With respect to claim 19, Bedi discloses that the tissue cutting knife 164 is part of the staple cartridge 150 ([0068]). 
	With respect to claim 20, Bedi discloses that the tissue cutting knife 164 is part of a staple firing drive of the surgical instrument ([0085]).
	With respect to claim 21, Bedi discloses that the projection (housing 170) extends above the tissue cutting knife 164 (fig. 10). 
With respect to claim 24, Bedi discloses an end effector 120 (fig. 1) of a surgical instrument configurable in an open and a clamped configuration, comprising a jaw (channel 122, fig. 1), a staple cartridge 150 (fig. 2, [0069]) seatable in the jaw and including proximal and distal ends (fig. 2), a deck 158 (fig. 2), a longitudinal slot 156 (fig. 2), and staples and staple cavities 151 ([0069]), retention features (one or more cooperating projections and/or recesses to removably retain the cartridge in the channel, [0071]) configured to releasably hold the staple cartridge in the jaw, and a projection (housing 170, fig. 8, [0082]) extending above the deck, and an anvil 130 (fig. 2) comprising  staple forming surfaces 132 (fig. 17, [0100]), proximal and distal ends (fig. 17), and a push surface (anvil plate 134, fig. 17, [0102]) at the proximal end, and which is configured to contact said projection when said end effector is in said clamped configuration to seat said staple cartridge in said jaw if said staple cartridge is not fully seated in said jaw when said end effector is moved into said clamped configuration.  Bedi discloses the anvil 130 includes a recess 179 (fig. 17, [0099]) into which the projection (housing 170) is received when the cartridge and the anvil are closed ([0099]).  Since the push surface (anvil plate 134) extends from the proximal end to the distal end, the push surface is considered to be at the proximal end.     
If a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  MPEP 2173.05(g).  
Since Bedi discloses that the housing 170 is received in the recess 179 when the cartridge is properly seated and the instrument is clamped closed, then the push surface 134 would contact the housing 170 if the cartridge was improperly seated and an attempt was made to close the instrument.  The push surface 134, which cooperates with the cartridge deck surface to compress tissue, is considered to be fully capable of performing the claimed function of contacting the projection when said end effector is in said clamped configuration to seat said staple cartridge in said jaw if said staple cartridge is not fully seated in said jaw when said end effector is moved into said clamped configuration.  Since the Bedi surgical instrument includes the claimed structure (i.e., a push surface at the proximal end), the Bedi surgical instrument would inherently perform the function of contacting the projection when said end effector is in said clamped configuration to seat said staple cartridge in said jaw if said staple cartridge is not fully seated in said jaw when said end effector is moved into said clamped configuration.  MPEP 2114.  
Claim 23 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbank et al. (WO 2018/071497).  
With respect to claim 23, Burbank et al. disclose a staple cartridge 100 (fig. 2A, [0030]) comprising a proximal end 104 (fig. 2A, [0030]), a distal end 106 (fig. 2A, [0030]), a deck (upper surface 107, fig. 2A, [0030]), a longitudinal slot 110 (fig. 2A, [0030]), staple cavities 108 and staples (fig. 2A, [0030]), a retention feature configured to releasably hold the staple cartridge in a channel (the cartridge may be attached to a framework of the lower jaw by features on the cartridge adapted to be secured to holding features of the lower jaw, [0030]), and a cam (garage 124, fig. 3B, [0032]) defined at the proximal end configured to seat said staple cartridge in the jaw if said staple cartridge is not fully seated in the jaw when the stapling instrument is placed in a clamped configuration.  While the term “cam” is deemed inconsistent with the disclosure of the species of figures 57-60, nevertheless, “cam” is given its broadest reasonable interpretation and interpreted as the features including the projections 30225, the alignment posts 30227, and the crush ribs 30229.  Burbank et al. disclose the upper jaw 20 including a recess formed by the shape of the rails 148 (fig. 5A, [0037]) into which the garage 124 fits (fig. 5B) when the cartridge is properly seated in the framework and the upper jaw is closed.  As shown in figures 5A and 5B and in the Annotated Figure A, the recess formed by the shape of the rails includes curved surfaces, and the garage 124 includes curved surfaces.  



    PNG
    media_image1.png
    420
    591
    media_image1.png
    Greyscale

If a functional limitation is an inherent characteristic of the prior art, then to establish a prima facie case of anticipation or obviousness, the examiner should explain that the prior art structure inherently possesses the functionally defined limitations of the claimed apparatus. In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1432.  MPEP 2173.05(g).  
The recess formed by the shape of the rails includes curved surfaces, and the garage 124 includes curved surfaces, which are fully capable of camming the cartridge into the framework if the cartridge is not fully seated in the framework when the instrument is closed to its clamped configuration (fig. 5B), and are therefore considered to be capable of performing the claimed function of seating said staple cartridge in the jaw if said staple cartridge is not fully seated in the jaw when the stapling instrument is placed in the clamped configuration.  Since the Burbank et al. staple cartridge includes the claimed structure (i.e., a cam defined at the proximal end of the cartridge), the Burbank et al. cartridge would inherently perform the function of seating said staple cartridge in the jaw if said staple cartridge is not fully seated in the jaw when the stapling instrument is placed in the clamped configuration.  MPEP 2114.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 is rejected under 35 U.S.C. 103 as being unpatentable over Bedi in view of Scheib et al. (EP 3,123,950). 
With respect to claim 22, Bedi discloses a surgical instrument according to claim 12, including a cartridge and a projection extending above the deck of the cartridge.  Bedi fails to disclose the projection comprising a crush rib configured to plastically deform against the anvil. 
Scheib et al. disclose a surgical instrument including a cartridge 170 and a crush rib (compressible feature 196a, 196b, fig. 9A, [0034]) on the cartridge, that plastically deform against the anvil to aid in applying compressive force to the tissue ([0034], [0038]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Bedi to include the projection including a crush rib as taught by Scheib et al. to aid in applying compressive force to the tissue, especially since Scheib et al. teach providing the crush rib or compressible member in any suitable configuration or location ([0035]) and of a suitable material ([0038]).  
Response to Arguments
With respect to the objection to the drawings, Applicant has submitted amended figure 4 and an amendment to the specification (paragraph [02351.], lines 1-10).  The objection to the drawings is hereby withdrawn. 
With respect to the objection to the specification as lacking antecedent basis for the claim terminology “a lock” of claim 12, “a retention feature” of claim 23, and “retention features” of claim 24, Applicant has submitted an amendment to the specification (paragraph [02351.], lines 1-10).  This objection to the specification is hereby withdrawn. 
With respect to the objection to the specification as lacking antecedent basis for the claim terminology “push surface” of claim 24, Applicant has submitted an amendment to the specification (paragraph [0235.1], lines 10-18), and argues that the specification has been updated.  Applicant’s arguments have been fully considered but are not persuasive.  Paragraph [0235.1] describes a tissue compression surface 32231 in the embodiment of figure 74.  However, the embodiment of figure 74 that includes the compression surface 32231 does not include a projection to push, and thus the compression surface 32231 cannot be considered “a push surface at said proximal end configured to contact said projection” as claimed in claim 24.  The specification must provide proper antecedent basis for the claimed subject matter, not some similar part in a different figure.  The objection to the specification is still deemed proper.
Applicant's arguments with respect to the rejection of claim 12 under 35 U.S.C. 102(a)(1) over Bedi (US Patent Publ. No. 2010/0213241) have been fully considered but are not persuasive. 
Applicant argues that the “Examiner doesn’t know whether or not the anvil 130 contacts the housing”.  This argument is inapposite because it is not pertinent whether or not the anvil contacts the housing, any more than it is pertinent whether or not the anvil contacts the projection in Applicant’s invention.  Claim 12 is an apparatus claim, not a method claim.  What is pertinent is the structure of the claimed device and the structure of the applied prior art.   
Bedi discloses all of the claimed structure of the device, including a projection 170 extending above the deck, a tissue compression surface 134 extending between the proximal end and the distal end of the anvil, and a lock configured to releasably lock the staple cartridge into the channel ([0071]).  Bedi also discloses that the housing 170 is received in the recess 179 when the cartridge is properly seated and the instrument is clamped closed.  Thus, Bedi discloses the claimed structure, and the tissue compression surface is fully capable of contacting the projection to seat and lock the staple cartridge in the cartridge channel if the staple cartridge is not fully seated in the cartridge channel when the end effector is moved into the clamped configuration.  The tissue compression surface 134, which cooperates with the cartridge deck surface to compress tissue, is considered to be fully capable of performing the claimed function of contacting the projection to seat and lock said staple cartridge in said cartridge channel if said staple cartridge is not fully seated in said cartridge channel when said end effector is moved into said clamped configuration.  Since the Bedi surgical instrument includes the claimed structure (i.e., a tissue compression surface extending between the proximal and distal ends), the Bedi surgical instrument would inherently perform the function of contacting the projection to seat and lock said staple cartridge in said cartridge channel if said staple cartridge is not fully seated in said cartridge channel when said end effector is moved into said clamped configuration. 
Bedi disclose the structure as claimed and is thus capable of performing the function.  Accordingly, Applicant’s arguments with respect to whether the anvil contacts the housing are not persuasive.  See MPEP 2114 which states:
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114 I. and II.
Apparatus claim 12 is not distinguished from the prior art of Bedi.  Accordingly, in view of all of the above, the rejection claim of 12 under 35 U.S.C. 102(a)(1) over Bedi is still deemed proper.  
Applicant has submitted no arguments with respect to new independent claim 24, and the rejection of claim 24 under 35 U.S.C. 102(a)(1) over Bedi is deemed proper.  
Applicant's arguments with respect to the rejection of claim 23 under 35 U.S.C. 102(a)(1) over Burbank et al. (WO 2018/071497) have been fully considered but are not persuasive. 
Applicant argues that the examiner doesn’t know whether or not there is contact between the projection and the anvil.  This argument is inapposite because it is not pertinent whether or not the anvil contacts the projection, any more than it is pertinent whether or not the anvil contacts the projection in Applicant’s invention.  Claim 23 is an apparatus claim, not a method claim.  What is pertinent is the structure of the claimed device, and the structure of the applied prior art.   
Burbank et al. disclose the claimed structure of the device including a retention feature configured to releasably hold the staple cartridge in a channel ([0030]), and a cam (garage 124, fig. 3B, [0032]) defined at the proximal end of the cartridge.  Burbank et al. also disclose the upper jaw 20 includes a recess formed by the shape of the rails 148 (fig. 5A, [0037]) into which the garage 124 fits (fig. 5B) when the cartridge is properly seated in the framework and the upper jaw is closed.  Thus, Burbank et al. disclose the claimed structure, and the cam is fully capable of seating the staple cartridge in the jaw if the staple cartridge is not fully seated in the jaw when the stapling instrument is placed into the clamped configuration.  The cam 124 which is defined at the proximal end of the cartridge is considered to be fully capable of performing the claimed function of seating the staple cartridge in the jaw if the staple cartridge is not fully seated in the jaw when the stapling instrument is placed in a clamped configuration.  Since the Burbank et al. staple cartridge includes the claimed structure (i.e., a cam defined at the proximal end), the Burbank et al. staple cartridge would inherently perform the function of seating the staple cartridge in the jaw if the staple cartridge is not fully seated in the jaw when the stapling instrument is placed in a clamped configuration.  
Burbank et al. disclose the structure as claimed and is thus capable of performing the function.  Accordingly, Applicant’s arguments with respect to whether there is contact between the anvil and the cam are not persuasive.  See MPEP 2114 which states:
APPARATUS CLAIMS MUST BE STRUCTURALLY DISTINGUISHABLE FROM THE PRIOR ART 	While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board's finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210,212-13, 169 USPQ 226,228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528,531 (CCPA 1959). "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). MPEP 2114 I. and II.
Apparatus claim 23 is not distinguished from the prior art of Burbank et al.  Accordingly, in view of all of the above, the rejection of claim 23 under 35 U.S.C. 102(a)(1) over Burbank et al. is still deemed proper.  
With respect to dependent claim 22, Applicant argues that Scheib et al. (EP 3,123,950) fails to cure the deficiencies of Bedi.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  This rejection is still deemed proper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Viola et al. (WO 03/094747) disclose a cartridge having a projection, and an anvil having a tissue compression surface (figs. 4c, 5a, 7). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA J. HODGE/Examiner, Art Unit 3731                                                                                                                                                                                                        

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        7 July 2022